I concur in the ruling that this appeal should not be dismissed, but not in the comment, in the prevailing opinion, on the 9th section of Act No. 112 of 1916, or in the expression of opinion that the prohibition in the 3d section of the statute, as amended by Act No. 284 of 1928, against the furnishing of a third bond, does not apply to the correction of inaccuracies or omissions. The 9th section of the statute is not limited in its application to inaccuracies or omissions, but forbids the dismissal of an appeal, or the setting aside of any writ or other process, "on account of any error in the amount of the bond, or for any inaccuracy or omission in the bond, or for the insufficiency of any surety, or sureties, on said bond, until the party furnishing such bond shall have failed to correct the error, inaccuracy or omission, or to have furnished, *Page 854 
supplemental or additional bond, or surety or sureties, as hereinabove provided." This section of the statute, therefore, is merely declaratory of the substance and effect of the preceding sections, and applies as well to the insufficiency of the surety or sureties on an appeal bond as to "any inaccuracy or omission" in the bond. The prohibition against the furnishing of a third bond, in the amendment of the 3d section of the statute, is applicable to any and all cases where the new bond which has been furnished is "found to be defective in any respect whatever, or the surety or sureties insufficient." The exact language of the amendment is that, should any bond be declared invalid for any reason whatsoever, the party furnishing such bond shall have the right, within four judicial days thereafter, to furnish a new bond; provided that, should this new bond be found to be defective in any respect, or the surety or sureties insufficient, the person furnishing such new bond shall not thereafter be entitled to furnish any additional bond. That means that there is no right to correct a defect in a new bond, furnished after the bond first furnished has been declared invalid for any reason whatsoever.
In the case before us, however, there was no defect in the second bond furnished by the appellant. The fact that the affidavit of the solvency and sufficiency of the surety was signed not in the presence of the notary public, and that no oath was actually administered to the so-called affiant, did not affect the validity of the bond itself. The 4th section of the statute merely forbids the officers of the courts to accept any bond without the *Page 855 
prescribed affidavits as to the solvency and sufficiency of the surety or sureties on the bond, except in the case of a surety company authorized to do business in this state. That provision in the statute merely prescribes the duty and responsibility of the clerk of court, or sheriff, as the case may be, when a bond is tendered for his acceptance in any judicial proceeding. But the affidavits, as to the solvency and sufficiency of the surety on any such bond, do not form part of — and are not required to be attached to — the bond itself. When the second bond furnished by the appellant in this case was tested and found sufficient in so far as the solvency and worth of the surety was concerned, it was a matter of no importance whether the clerk of court had obtained affidavits to that effect.
There is another reason, however, why this appeal should not be dismissed; that is, that Act No. 234 of 1932, p. 739, provides that, where a motion to dismiss an appeal is founded upon an alleged error on the part of the clerk of court, or of the judge who tried the case, or is founded upon "any purely technical reason," the appellate court shall not dismiss the appeal without first allowing the appellant two days in which to correct the error, and shall not dismiss the appeal if the error has been corrected when the motion to dismiss is heard. The complaint that the affidavits of the solvency and sufficiency of the surety on the appeal bond, in this case, were not signed in the presence of the notary public, and that he did not in fact administer an oath to the so-called affiants, is certainly a "purely technical reason" for asking the court to dismiss the appeal; and, *Page 856 
in so far as the omission was an error on the part of the appellant, it was corrected before the motion to dismiss was heard.